The Surrogate.
^This is a petition from the,'lessees of Patten’s, hotel, asking that the collector of the -estate of John Patten, deceased, b¿ permitted to receive less per annum than the amount of rent reserved by their lease (made in the intestate’s lifetime), in consequence of diininution in the value and receipts of the property. The hotel stands upon ground held by the intestate" himself, under a Trinity Church lease. The assent of some of the alleged next of kin is appended in' writing to the petition.
The application is opposed by other alleged next of kin, who deny any necessity for- a reduction of rent, and aver, by affidavit, that the under lessee, to whom petitioners have sub-let the premises,-is a person of large pecuniary- means, etc.. , , '
The collector of the estate, does not appear in these proceedings. ..
I see several objections .to granting the prayer of this .petition, the chief of which, and the only one needful tp mention here, is, that it.does not. appear that the rent, as now reserved, cannot and will not be paid." It is my province to. direct the-action pf the collector for the best interests of the estate which ,he is appointed" to take charge of, collect and preserve, . The terms of the lease it is, not pretended that I have any power to modify. ' If I should direct him, however, as asked by' the petition, to ask and receive rent from the premises at only the fate of $2,000 per annum, I would seem to be sanctioning a sacrifice of. the interests of the estate which it is my duty, first of all, to protect,, to the interests of other persons whom the law considers able to protect their own. As a general rule, this Gourt will not interfere to allow the compromise of a debt or claim belonging to an estate (under chap. 80, Laws of 1847), except where the-debtor is insolvent, or some doubt, at ■ least, is. thrown upon the validity of the claim. In-this casé, I shall not do it, in the fade of opposition fronrsonie of the - parties assuming *58to be interested, and while the question is. pending and undetermined. before me, which of the .two ladies claiming to have been the wifé of Mr. Patten is to be declared *his widow, and entitled- to the administration.